TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2021



                                      NO. 03-20-00560-CV


      Steve Person, Jim Walesa, and Trident Healthcare Properties I, LP, Appellants

                                                 v.

                          MC-Simpsonville, SC-1-UT, LLC, Appellee




     APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND JONES
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 21, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the portion of the trial court’s judgment

awarding attorney’s fees to MC-Simpsonville and remands the cause to the trial court for a

redetermination of such fees. We affirm the trial court’s judgment in all other respects. Each

party shall bear their own costs relating to this appeal, both in this Court and in the court below.